McMurray, Presiding Judge,
concurring specially.
I agree with the judgment of affirmance because the evidence authorizes the trial court’s finding that plaintiff Leach did not exercise all due diligence to serve defendant Monroy personally after the limitation period expired within two weeks of filing this tort action. I do not join in that portion of the opinion intimating that an ex parte finding of one of the several grounds authorizing service of the defendant by publication, in order to pursue one’s own uninsured motorist carrier, is tantamount to a finding that plaintiff in fact exercised due diligence in order to serve the defendant personally, because the statute permitting service by publication does not necessarily require a showing that personal service has even been attempted. Bailey v. Lawrence, 235 Ga. App. 73, 76 (2) (508 SE2d 450). Since the record here clearly shows that the trial court did not rely on any prior ex parte finding, I concur in the judgment.
*857Decided April 30,1999.
Scott Walters, Jr., for appellant.
Shur, McDuffie, Brockman & Leveille, Michael L. Morgan, Chambers, Mabry, McClelland & Brooks, James S. Anderson, for appellee.
I am authorized to state that Judge Ruffin joins in this opinion.